UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 16, 2007 Lazard Ltd (Exact name of registrant as specified in its charter) Bermuda 001-32492 98-0437848 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Clarendon House 2 Church Street Hamilton Bermuda HM 11 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (441) 295-1422 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On August 17, 2007, Lazard Ltd issued a press release announcing that its subsidiary Lazard Group LLC has completed its offer to exchange an aggregate principal amount of up to $600,000,000 of its outstanding 6.85% Senior Notes due 2017 for an equal principal amount of its 6.85% Senior Notes due 2017 registered under the Securities Act of 1933, as amended (the “Securities Act”). The exchange offer expired at 5:00 p.m., New York City time, on August 16, 2007, and Lazard Group accepted the tendered notes shortly thereafter. The 6.85% Senior Notes were originally issued on June 21, 2007 in a private placement pursuant to Rule 144A under the Securities Act. A copy of this press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed as part of this Report on Form 8-K: 99.1Press Release issued on August 17, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAZARD LTD, By: /s/ Scott D. Hoffman Name: Scott D. Hoffman Title: Managing Director and General Counsel Date: August 17, 2007 EXHIBIT INDEX 99.1Press Release issued on August 17, 2007.
